                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

GREGORY HOLT                                                                        PETITIONER
ADC #129616

v.                                Case No. 5:18-cv-00264-KGB

WENDY KELLEY, Director
Arkansas Department of Correction                                                  RESPONDENT

                                             ORDER

       The Court has reviewed the Findings and Recommendation filed by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 16). Petitioner Gregory Holt has filed objections

(Dkt. No. 19). After careful review of the Findings and Recommendation, a de novo review of the

record, and a review of all of Mr. Holt’s objections thereto, the Court adopts, in part, and declines

to adopt, in part, the Findings and Recommendation (Dkt. No. 16).

       The Court grants Mr. Holt’s motion for extension of time to file objections (Dkt. No. 18),

and the Court has considered the objections Mr. Holt filed to the Findings and Recommendation

(Dkt. No. 19). The Court denies Mr. Holt’s motion for temporary restraining order and/or

preliminary injunction and amended motion for preliminary injunction, temporary restraining

order, and motion for emergency ex parte relief (Dkt. Nos. 10, 17). The Court also denies as moot

the motion for extension of time to file reply to response to motion for temporary restraining order

and preliminary injunction (Dkt. No. 15)

       Mr. Holt is a prisoner in the custody of the Arkansas Department of Correction (“ADC”).

Mr. Holt filed a petition for writ of habeas corpus under 28 U.S.C. § 2241, alleging that he was

wrongfully convicted of a disciplinary infraction at the ADC’s Maximum Security Unit (Dkt. No.

2). The Findings and Recommendation recommend dismissal of Mr. Holt’s petition for habeas
corpus because Mr. Holt’s challenged disciplinary infraction had no effect upon his term of

incarceration (Dkt. No. 16, at 2). Furthermore, it appears that Judge Harris construed Mr. Holt’s

petition for habeas corpus as one brought pursuant to 28 U.S.C. § 2254 rather than 28 U.S.C. §

2241.

        In his objections, Mr. Holt makes the following arguments in support of his position that

his petition should not be dismissed: (1) his petition is properly brought under 28 U.S.C. § 2241;

(2) he is seeking habeas review, not filing a civil rights case pursuant to 42 U.S.C. § 1983; (3) he

is required to seek habeas review prior to filing an action under 42 U.S.C. § 1983; (4) the Court

should interpret 28 U.S.C. § 2241 as being available to state prisoners who make a showing of

actual innocence; and (5) the Court should overrule or distinguish Spencer v. Haynes, 774 F.3d

467 (8th Cir. 2014), or convert his petition to an action under 42 U.S.C. § 1983.

        First, the Court finds that Mr. Holt’s petition is not properly brought pursuant to 28 U.S.C.

§ 2241; the Eighth Circuit Court of Appeals has held that 28 U.S.C. § 2254 is the exclusive avenue

for “person[s] in custody pursuant to the judgment of a State court” seeking habeas relief. Crouch

v. Norris, 251 F.3d 720, 723 (8th Cir. 2001) (citing 28 U.S.C. § 2254(a)). Thus, as Mr. Holt is

incarcerated pursuant to a state court judgment, Judge Harris correctly construed Mr. Holt’s

petition as brought under 28 U.S.C. § 2254.

        Second, to the extent Mr. Holt attempts to characterize the relief he seeks as properly falling

under the habeas corpus statutes, the Court disagrees. Mr. Holt’s petition seeks relief relating to

disciplinary measures taken by ADC, and Mr. Holt does not allege or demonstrate that the

sanctions allegedly imposed upon him lengthen the duration of his confinement. See Spencer v.

Haynes, 774 F.3d 467, 469 (8th Cir. 2014) (holding that a habeas petition is not a proper remedy

for a condition-of-confinement claim).




                                                  2
        Third, the Court declines Mr. Holt’s invitation to construe 28 U.S.C. § 2241 as providing

relief to state prisoners who make a showing of actual innocence. See Crouch, 251 F.3d at 723

(holding that § 2254 is the sole remedy for state court prisoners seeking habeas relief).

        Finally, the Court declines Mr. Holt’s invitation to distinguish or decline to follow the

Eighth Circuit’s decision in Spencer v. Haynes. Accordingly, the Court concludes that Mr. Holt

has not raised cognizable issues for federal habeas review. 1

        The Court does, however, note that Mr. Holt has expressed a desire to convert his habeas

petition into one for relief under 42 U.S.C. § 1983. The Eighth Circuit has approved a conversion

of a habeas petition into an action under Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 338 (1971). Spencer, 774 F.3d at 471-72. Given this precedent, the Court

will allow Mr. Holt to file an amended complaint alleging claims under 42 U.S.C. § 1983 and to

convert this action into one under 42 U.S.C. § 1983, subject to the following directions. Mr. Holt

must file an amended complaint in this action alleging claims under 42 U.S.C. § 1983 within 30

days from the entry of this Order. His failure to do so may result in the dismissal without prejudice

of this action.

        If Mr. Holt pursues claims under 42 U.S.C. § 1983 and has not fully exhausted his

administrative remedies in connection with these claims before filing suit, the ADC can raise Mr.

Holt’s failure to exhaust administrative remedies as an affirmative defense. If the ADC prevails

on that affirmative defense, that affirmative defense will provide a basis for granting summary

judgment in favor of the ADC on Mr. Holt’s converted claims and dismissing without prejudice

his claims under 42 U.S.C. § 1983. In other words, if Mr. Holt has failed to exhaust his


        1
           Because Mr. Holt has failed to state a cognizable habeas claim, he has no basis for
injunctive relief in this case. The Court therefore denies Mr. Holt’s motion for temporary
restraining order and/or preliminary injunction and amended motion for preliminary injunction,
temporary restraining order, and motion for emergency ex parte relief (Dkt. Nos. 10, 17).


                                                 3
administrative remedies in connection with his claims, it may not be in his best interest to convert

this action into a 42 U.S.C. § 1983 action at this time. Rather, he may wish to consider exhausting

his administrative remedies in connection with his claims before bringing them in federal court.

       Finally, if Mr. Holt elects to convert his habeas action into a 42 U.S.C. § 1983 action, he

must also comply with the filing fee requirement. Every civil case filed by a prisoner requires the

plaintiff to pay a filing fee. 28 U.S.C. § 1915. A $400.00 filing fee must be paid at the beginning

of the lawsuit unless the plaintiff cannot afford to pay the entire fee at once. If he cannot afford to

pay the filing fee in a lump sum, Mr. Holt may file a motion to proceed in forma pauperis (“IFP”).

If Mr. Holt is granted IFP status, the filing fee is $350.00, which will be collected in installments

from his prisoner trust account. Importantly, even if Mr. Holt’s 42 U.S.C. § 1983 lawsuit is later

dismissed for any reason, the Court will continue to collect the filing fee until it has received the

full amount of $350.00 from his prisoner trust account.

       It is therefore ordered that:

       1.      The Court adopts, in part, and declines to adopt, in part, the Findings and

Recommendation (Dkt. No. 16).

       2.      The Clerk is directed to mail to Mr. Holt an IFP application, along with a prisoner

calculation sheet.

       3.      If Mr. Holt wishes to convert his habeas action into an action under 42 U.S.C. §

1983, he must: (1) file an amended complaint alleging claims pursuant to 42 U.S.C. § 1983 within

30 days from the entry of this Order; and (2) either pay the $400.00 filing fee in full or file an IFP

motion. If Mr. Holt does not properly and timely comply with this Order, the Court may dismiss

without prejudice this action.




                                                  4
       4.      The Court grants Mr. Holt’s motion for extension of time to file objections (Dkt.

No. 18).

       5.      The Court denies Mr. Holt’s motion for temporary restraining order and/or

preliminary injunction and amended motion for preliminary injunction, temporary restraining

order, and motion for emergency ex parte relief (Dkt. Nos. 10, 17). The Court also denies as moot

the motion for extension of time to file reply to response to motion for temporary restraining order

and preliminary injunction (Dkt. No. 15).

       So ordered this the 19th day of August 2019.

                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 5
